DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 16, 18-27, and 31 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jorg et al. (WO 2015/043765).
Jorg et al. disclose an elevator system, comprising:  a first elevator car (22) and a second elevator car (24) each movable in a first elevator shaft  (12) in the vertical direction; a closed support means (26, 40, 62, 70, 92) guided about a lower deflection roller (76, 100) and an upper deflection roller (56, 58) in the first elevator shaft; a drive machine (30, 44) driving the support means; an actuatable coupling device arranged on the first elevator car and another actuatable coupling device arranged on the second elevator car (see description – “The first car 22 is arranged above the second car 24 and coupled via first support cables 26 with a first counterweight 28.”  Further, see description “The second car 24 is coupled via second support cables 40 with a second counterweight 42 and guided over a second drive plate 44,”); the support means having a first coupling element and a second coupling element to and from which the coupling devices can be coupled and decoupled, whereby a drive connection can be established and detached between the elevator cars and the support means and the elevator cars can be moved in the first elevator shaft by the support means driven by the drive machine (as seen in figures 1-2; and discussed in the description: eg.  – “The first support cables 26 are fixed centrally to a car ceiling 34 of the first car 22 with a first support cable end 32, and with a second support cable end 36, the first support cables 26 are fixed centrally on an upper side 38 of the first counterweight 28. The second car 24 is coupled via second support cables 40 with a second counterweight 42 and guided over a second drive plate 44, by means of which the second car 24 can be moved vertically upwards and downwards.”); and wherein the first and second coupling elements of the support means are arranged such that in a movement of the first elevator car coupled to the support means via the associated coupling element, from a lower end position to an upper end position in the elevator shaft, or vice versa, neither of the coupling elements is guided about one of the deflection rollers (56, 58, 76,78, 100, 102).
	Jorg et al. disclose the elevator system where in the first and second coupling elements of the support means are arranged such that, when the first elevator car coupled to the support means via one of the coupling elements has reached the upper end position, another of the coupling elements is positioned such that the coupling device arranged on the second elevator car located in the lower end position can be coupled to the another coupling element (figure 1).
Jorg et al. disclose the elevator system wherein the drive machine is actuated by an elevator controller to reverse a movement direction of the support means for a next movement of either of the elevator cars that has reached the lower end position or the upper end position.  (See Description – “In the shaft 12 are a first car 22 and a second car 24 along per se known and therefore not shown to achieve a better overview in the drawing common guide rails movable up and down. The first car 22 is arranged above the second car 24 and coupled via first support cables 26 with a first counterweight 28. The first support cables 26 are guided over a first motor-rotatable traction sheave 30, by means of which the first car 22 can be moved vertically upward and vertically downward in the usual way. The first support cables 26 are fixed centrally to a car ceiling 34 of the first car 22 with a first support cable end 32, and with a second support cable end 36, the first support cables 26 are fixed centrally on an upper side 38 of the first counterweight 28. The second car 24 is coupled via second support cables 40 with a second counterweight 42 and guided over a second drive plate 44, by means of which the second car 24 can be moved vertically upwards and downwards. The second catenaries 40 form a first catenary 46 and a second catenary 48 extending between the second pulley 44 and the second car 24, the first car 22 being positioned between the first catenary 46 and the second catenary 48 of the second catenaries , The two supporting cable strands 46, 48 extend on opposite sides of the first car 22, wherein they are in the amount of the first car 22 point symmetrical to a common center axis 50 of the two cars 22, 24 are arranged. “)
Jorg et al. disclose the elevator system including another closed support means having two coupling elements spaced apart from one another in the vertical direction and another drive machine (30, 44) driving the another support means (26, 40).
Jorg et al. disclose the elevator system wherein the coupling elements of each the support means each interconnect two free ends of two support means parts (figure 1).
Jorg et al. disclose the elevator system wherein the coupling elements of each of the support means are configured as connecting elements (figure 1).
Jorg et al. disclose the elevator system according to Claim 20 wherein the support means are belts (abstract).
               Jorg et al. disclose the elevator system including a guide guiding the first and second coupling elements in the first elevator shaft (See Description – “In the shaft 12 are a first car 22 and a second car 24 along per se known and therefore not shown to achieve a better overview in the drawing common guide rails movable up and down.”) 
            Jorg et al. disclose the elevator system wherein the first and second elevator cars each have two of the coupling means to simultaneously couple to the coupling elements of two of the support means (figures 1 and 2).
	Jorg et al. disclose the elevator system wherein the two coupling devices are arranged on opposite sides of each of the elevator cars (figure 1).
	Jorg et al. disclose the 27. (new) The elevator system according to Claim 26 wherein the two coupling devices on each of the elevator cars are arranged at diagonally opposite positions (figure 1).


Allowable Subject Matter
Claims 17 and 28-30 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Response to Arguments
Applicant's arguments filed 06/01/2022 have been fully considered but they are not persuasive.	The applicant argues that Jorg et al. fail to disclose the claimed invention.  Specifically, the applicant argues that Jorg et al. do not disclose a “closed support means.”  The applicant states that the closed support means forms a closed ring.  The applicant provides support for the “closed support means” in paragraph [0009].  Paragraph [0009] reads “The support means is closed, i.e. designed in an annular manner, for example. It can thus also be called continuous. However, this does not necessarily mean that it is designed as a homogeneous ring or only as one piece.”  As stated in paragraph [0009], the support means does not necessarily be a homogeneous ring or only as one piece.  The Examiner believes that Jorg et al. provide a closed support means as discussed above, although it does not disclose a homogeneous ring.  Although the applicant argues that Jorg et al. do not disclose a closed ring, the claims do not recite this limitation.  The claims broadly recite a closed support means.  When referring to the applicant’s specification, the closed loop need not necessarily be a ring.  Further, previously recited prior art (EP 2 070 860 – Grundman et al.) provides a “closed loop support means” forming a ring in figure 3A.  Since the limitation is not provided in the claims, it was not necessary to used the Grundman et al. reference in the rejection.  For the reasons discussed, the rejected claims remain rejected in view of Jorg et al.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARLON T FLETCHER whose telephone number is (571)272-2063. The examiner can normally be reached M-F 6:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





MTF
8/10/2022
/MARLON T FLETCHER/Primary Examiner, Art Unit 2837